Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 1 of 15

AO 91 (Rev. 08/09) Criminal Complaint IB [ L t B D

 

 

UNITED STATES DISTRICT COURT JUL 29 2021.
for the rit. Clerk
Mar K C. McCari ii,
Northern District of Oklahoma. U.S. DISTRICT COURT
United States of America )
v. +)
) Case No. a I-M-Sl (oN
) |
ALEXANDER NICHOLAS SWEET
Defendant(s) -
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of on or about Sept. 2019 through today in the.county of Tulsa in the
Northern District of Oklahoma, the defendant(s) violated:

 

Code Section Offense Description
18 U.S.C. 2422 ‘ Coercion and Enticement
18 U.S.C, §§ 2251 (a) Production of Child Pornography
18 U.S.C. § 2252(a)(2)(A) and (B) Receipt of Child Pornography
18 U.S.C. §§ 2252(a)(4)(B) Possession of Child Pornography
and (b)(2)

This criminal complaint is based on these facts:
See Attached Affidavit

@ Continued on the attached sheet.

3
= {Complatiant ‘ssignature =

SA Brian Dean, FBI
Printed name and title

 

Sworn to before me by phone.

wa Et hame ser LLY Nhs

Judge-ecignatare” 7”

City and state: Tulsa, OK . United ceed. Magistrate Judge
Printed name and title

 
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 2 of 15

AFFIDAVIT IN SUPPORT OF A COMPLAINT AND ARREST WARRANT
I, Brian S. Dean, being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. Iam a Special Agent of the Federal Bureau of Investigation (FBI)
assigned to the Oklahoma Safe Trails Task Force based in Tulsa, OK. As a Special
Agent, my duties include investigating violations of federal criminal law and threats

to national security. In addition to formalized training, I have received extensive
training through my involvement in numerous investigations working alongside
experienced law enforcement officers.at both the federal anid local level. My
investigations include, but are not limited to, drug and gang violations, violent
crimes, Indian Country violations, counterterrorism, computer intrusion, and crimes
against children.

2 The facts and circumstances of this investigation set forth in this
affidavit are based on my personal observations, knowledge obtained from other law
ee officers, my review of documents related to this investigation,
conversations with others who have personal knowledge of the circumstances
described herein, and a review of pes source information. This affidavit is
submitted for the limited purpose of establishing probable cause for the |
watrant, and therefore does include every fact I have learned during the course of

this investigation.
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 3 of 15

3: Based on my training, research, experience, and the facts as set forth in
this affidavit, there is probable cause to believe that ALEXANDER NICHOLAS
SWEET (DOB: XX-XX-1993; SSN: XXX-XX-6318) has violated:

- 18 U.S.C. 2422 — Coercion and Enticement

- 180U.S.C. §§ 2251(a) — Production of Child Pornography: Any person
who employs, uses, persuades, induces, entices, or coerces any minor to
engage in...any sexually explicit conduct for the purposes of producing any
visual depiction

- 18U.S.C. § 2252(a)(2)(A) and (B) — Receipt of Child Pornography: Any
person who knowingly receives material constituting a child pornography

- 180U.S.C. §§ 2252(a)(4)(B) and (b)(2) — Possession of Child Pornography:
Possession of, knowing access, conspiracy to access, or attempted access
with intent to view child pornography.

18 U.S.C. 2422 provides in pertinent part:

(b) Whoever, using the mail or any facility or means of interstate or
foreign commerce, or within the special maritime and territorial
jurisdiction of the United States knowingly persuades, induces, entices,
or coerces any individual who has not attained the age of 18 years, to
engage in prostitution or any sexual activity for which any person can
be charged with a criminal offense, or attempts to do so, shall be fined
under this title and imprisoned not less than 10 years or for life

18 U.S.C. 2251 provides in pertinent part:

(a) Any person who employs, uses, persuades, induces, entices, or
coerces any minor to engage in, or who has a minor assist any other
person to engage in, or who transports any minor in or affecting
interstate or foreign commerce, or in any Territory or Possession of the
United States, with the intent that such minor engage in, any sexually
explicit conduct for the purpose of producing any visual depiction of
such conduct or for the purpose of transmitting a live visual depiction of
such conduct, shall be punished as provided under subsection (e), if

\
fr"

2
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 4 of 15

such person knows or has reason to know that such visual depiction will
be transported or transmitted using any means or facility of interstate or
foreign commerce or in or affecting interstate or foreign commerce or
mailed, if that visual depiction was produced or transmitted using
materials that have been mailed, shipped, or transported in or affecting
interstate or foreign commerce by any means, including by computer,
or if such visual depiction has actually been transported or transmitted
using any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce or mailed.

ee ee

(e) Any individual who violates, or attempts or conspires to violate,
this section shall be fined under this title and imprisoned not less than
15 years nor more than 30 years, but if such person has one prior
conviction under this chapter, section 1591, chapter 71, chapter 109A,
or chapter 117, or under section 920 of title 10 (article 120 of the
Uniform Code of Military Justice), or under the laws of any State
relating to aggravated sexual abuse, sexual abuse, abusive sexual
contact involving a minor or ward, or sex trafficking of children, or the
production, possession, receipt, mailing, sale, distribution, shipment, or
transportation of child pornography, such person shall be fined under
this title and imprisoned for not less than 25 years nor more than 50
years, but if such person has 2 or more prior convictions under this
chapter, chapter 71, chapter 109A, or chapter 117, or under section 920
of title 10 (article 120 of the Uniform Code of Military Justice), or under
the laws of any State relating to the sexual exploitation of children, such
person shall be fined under this title and imprisoned not less than 35
years nor more than life. Any organization that violates, or attempts or
conspires to violate, this section shall be fined under this title. Whoever,
in the course of an offense under this section, engages in conduct that
results in the death of a person, shall be punished by death or
imprisoned for not less than 30 years or for life.

18 U.S.C, 2252 provides in pertinent part:

(a) Any person who—

i
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 5 of 15

(i)

(2) knowingly receives, or distributes, any visual depiction using any
means or facility of interstate or foreign commerce or that has been
mailed, or has been shipped or transported in or affecting interstate or
foreign commerce, or which contains materials which have been mailed
or so shipped or transported, by any means including by computer, or
knowingly reproduces any visual depiction for distribution using any
means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce or through the mails, if—

(A) the producing of such visual depiction involves the use of a
minor engaging in sexually explicit conduct; and

(B) such visual depiction is of such conduct;

See eee meter e ee eee eee eee

(b)(1) Whoever violates, or attempts or conspires to violate, paragraph
(1), (2), or (3) of subsection (a) shall be fined under this title and
imprisoned not less than 5 years and not more than 20 years, but if such
person has a prior conviction under this chapter, section 1591, chapter
71, chapter 109A, or chapter 117, or under section 920 of title 10 (article
120 of the Uniform Code of Military Justice), or under the laws of any
State relating to aggravated sexual abuse, sexual abuse, or abusive
sexual conduct involving a minor or ward, or the production,
possession, receipt, mailing, sale, distribution, shipment, or
transportation of child pornography, or sex trafficking of children, such
person shall be fined under this title and imprisoned for not less than 15
years nor more than 40 years.

18 USC 2252 additionally provides in pertinent part:

(a) Any person who—

sneer eee ee eee ewan eeee

(4) (B) knowingly possesses, or knowingly accesses with intent to view,
1 or more books, magazines, periodicals, films, video tapes, or other
matter which contain any visual depiction that has been mailed, or has
been shipped or transported using any means or facility of interstate or
foreign commerce or in or affecting interstate or foreign commerce, or
which was produced using materials which have been mailed or so
shipped or transported, by any means including by computer, if—

the producing of such visual depiction involves the use of a minor
engaging in sexually explicit conduct; and
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 6 of 15

(ii) such visual depiction is of such conduct;

shall be punished as provided in subsection (b) of this section.

Deen ee eee tweet e eee eee eee eee eee eee ee

(b)(2) Whoever violates, or attempts or conspires to violate, paragraph
(4) of subsection (a) shall be fined under this title or imprisoned not
more than 10 years, or both, but if any visual depiction involved in the
offense involved a prepubescent minor or a minor who had not attained
12 years of age, such person shall be fined under this title and
imprisoned for not more than 20 years, or if such person has a prior
conviction under this chapter, chapter 71, chapter 109A, or chapter 117,
or under section 920 of title 10 (article 120 of the Uniform Code of
Military Justice), or under the laws of any State relating to aggravated
sexual abuse, sexual abuse, or abusive sexual conduct involving a minor
or ward, or the production, possession, receipt, mailing, sale,
distribution, shipment, or transportation of child pornography, such
person shall be fined under this title and imprisoned for not less than 10
years nor more than 20 years.

It is therefore respectfully requested this Court issue a complaint and arrest warrant

for ALEXANDER N. SWEET.

DEFINITIONS

4, The term “child pornography,” as defined in 18 U.S.C. § 2256(8),

means any visual depiction, including any photograph, film, video, picture, or

computer-generated image or picture, whether made or produced by electronic,

mechanical, or other means, of sexually explicit conduct, where

a.

the production of such visual depiction involves the use of a minor engaging in
sexually explicit conduct;

such visual depiction is a digital image, computer image, or computer-
generated image that is, or is indistinguishable from, that of a minor engaging
in sexually explicit conduct; or

such visual depiction has been created, adapted, or modified to appear that an

5

 
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 7 of 15

identifiable minor is engaging in sexually explicit conduct .

a. The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any
person under the age of eighteen years.

6. The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic
means which is capable of conversion into a visual image, and data which is capable
of conversion into a visual image that has been transmitted by any means, whether
or not stored in a permanent format.

Vs The term “computer,” as defined in 18 U.S.C. §1030(e)(1), means an
electronic, magnetic, optical, electrochemical, or other high speed data processing
device performing logical, arithmetic, or storage functions, and includes any data
storage facility or communications facility directly related to or operating in
conjunction with such device.

8. The terms “records,” “documents,” and “materials,” as used herein,
include all information recorded in any form, visual or aural, and by any means,
whether in handmade form (including, but not limited to, writings, drawings,
painting), photographic form (including, but not limited to, microfilm, microfiche,
prints, slides, negatives, videotapes, motion pictures, photocopies), mechanical form
(including, but not limited to, phonograph records, printing, typing) or electrical,
electronic or magnetic form (including, but not limited to, tape recordings, cassettes,
as well as digital data files and printouts or readouts from any magnetic, electrical or

electronic storage device).

 
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 8 of 15

BACKGROUND REGARDING
CHILD PORNOGRAPHY AND TECHNOLOGY.

9. Computers and computer technology have revolutionized the way in
which child pornography and other depictions of children being sexually exploited is
produced, distributed, stored, and utilized. It has also revolutionized the way in
which collectors interact with each other. Child pornography was formerly produced
using cameras and film (either still photography or movies). The photographs
required darkroom facilities and a significant amount of skill to develop and
reproduce the images. As a result, there were definable costs involved with the
production of pornographic images, and even greater costs associated with their
distribution.

10. The development of computers, mobile devices, and the Internet
however drastically changed the means by which people produce, gain access to, and

_ distribute child pornography. Child pornography can now be reproduced
inexpensively, marketed anonymously (through electronic communications), and
distributed to anyone with access to a computer and modem. In addition, the
proliferation of commercial services that provide easy access to the Internet and
electronic sharing and storage systems (IE. Email, Instant Messaging, Social Media,
etc.) has made mobile devices and computers the preferred methods of distribution

and receipt of child pornographic materials.
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 9 of 15

INVESTIGATIVE BACKGROUND

 

11. In December 2020, FBI Tulsa received information a 27-year-old man
by the name of ALEXANDER NICHOLAS SWEET was in an intimate
relationship with a 16-year-old girl, hereinafter referred to as Victim 1 and was in
possession of graphic photographs and videos constituting child pornography. Law
enforcement personnel were separately provided with screen shots from a witness
(herein identified as Witness 1) of several social media posts he/she believed to be
made by SWEET. The posts were made across an array of social media platforms
and specifically discussed SWEET’s sexual interest in minor girls. Several examples

are provided below:

A) r/AskReddit

Ct aay ee ne

LS |

What was sexy 10 years ago but isn't
now?

AlexanderSweet918

My 22 year old niece

 

 

! Based on my training and experience, I know there are certain characteristics common to individuals with intent to
view and/or possess, collect, receive, or distribute images of child pornography. These individuals typically receive
sexual gratification, stimulation, and satisfaction from contact with minors; or from fantasies they may have viewing

minors engaged in sexual activity or in sexually suggestive poses, such as in person, in photographs, or other visual
media.

8
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 10 of 15

 

deep rooted they are. But go oft
and fuck 16 year olds Alex. Im
sure thats the only demographic
that deems you desirable anyway

1err Like ’
ae Alexander Sweet
16 isn't pedophilia but ok

mi Like

wal

i dont give a single flying fuck
what the sign says. Doesn't make
it true. If you think 13 is an
appropriate age to be considered
a full adult, you're a fucking
sicko.

1

   

Alexander Sweet
r-- * ++ a=- *) talk to God
about it. re made them capable
of producing babies that young

   
   
   

  

 

 

 

 
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 11 of 15

 

eS Alexander Sweet was © looking ie
for a girlfriend at East Central High
School.
Sep 10 at 5:08 PM + Tulsa, Oklahoma - 2

4 .

oS >
Pa
East Central High School —r
School - Tulsa | SAVE |
6,430 check-ins ean et!
# Or 8 11 Comments

 

 

 

Agents subsequently identified Victim 1 and set up a time for her to be interviewed
by an FBI Child / Adolescent Forensic Interviewer (CAFI). The interview took
place at the Child Advocacy Center in Tulsa, OK and was monitored by your affiant.
12. During the interview, Victim 1 said she was initially contacted by
SWEET on Instagram in September 2019 when she was 15 years old. Victim 1 said
SWEET sent her an edited nude photograph she originally sent to her ex-boyfriend.
SWEET told her he found it online, and wanted her to be aware it had been posted.
Victim 1 said she communicated with SWEET off and on via social media for
several months, but did not meet him in person until mid-2020. Victim 1 said she
lost her grandfather to cancer in January 2020 and her father to suicide in February
2020 and was feeling very alone before she and SWEET started dating in September

of 2020.

10
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 12 of 15

13. Over the course of the relationship, Victim 1 said she sent a significant
number of sexually graphic photographs and videos to SWEET across multiple
social media platforms using several different applications. Victim 1 said among
other things, the images she sent included pictures and videos of her genitalia, and on
several occasions, she live streamed herself taking a shower to SWEET on the
Google Meet / Google Hangout application. A number of these videos were taken
and sent from her bedroom and bathroom which is located in the Northern District
of Oklahoma. Victim 1 said she mainly used her school laptop, issued to her by Epic
Charter Schools, to send the images as opposed to her cellphone because her mother
did not allow her to have her phone when she went upstairs to bed. Pursuant to a
federal search warrant, filing number 20-MJ-510-PJC, issued on or about 22
December 2020 in the Northern District of Oklahoma, law enforcement officers
seized a black Lenovo Chromebook matching the description provided by Victim 1
from a bedroom where Victim 1 was alleged to have stayed, and submitted it for
forensic equaleadan

14. On January 4, 2021, law enforcement officers contacted Epic Charter
School’s Technical Support in reference to the laptop. The Technical Support
Manager said he was unable to access the majority of user account information from
his administrative role because most of it was stored via Google’s servers in
accordance with the school’s Chromebook usage agreement. The Technical Support

Manager was however able to confirm the laptop had been issued to Victim 1 and

11

 
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 13 of 15

had been used to connect via Google Meets / Google Hangouts on multiple
occasions with several accounts bearing the display name “Alexander Sweet.”

15. Additional open-source research identified the following Google
accounts associated with display name “Alexander Sweet”: alexnsweet@gmail.com
and alexandernsweet@gmail.com. On February 22, 2021, law enforcement
personnel submitted 2703(d) Order 21-MJ-115-JFJ to Google requesting subscriber

_ information for the identified accounts, as well as any additional linked accounts.
On April 6, 2021, Agents downloaded and began review of a zip file provided by
Google via their law enforcement portal containing information associated with the
accounts. During the review, agents identified several additional accounts which
shared the recovery e-mail address of alex_sweet_2000@hotmail.com and or were
connected by “cookie.”? As such, on May 27, 2021, law enforcement personnel
submitted federal search warrant 21-MJ-430-CDL to Google via their law
enforcement portal for the identified accounts, to include alexnsweet@gmail.com.

16. Your agent is aware that Google utilizes the internet and Google
servers where the images discussed herein were stored are located outside of the state

of Oklahoma. As such the images seized from Sweet’s google account traveled in

 

2 A “recovery” email or phone number is often required by electronic communication providers such as Google as

_ part of their protection protocols. This “recovery” option provide users with a secure means of regaining access to
their account should they forget their password. In choosing an alternate or recovery e-mail and/or phone number,
individuals typically use an account which they control completely. This account is then verified through a message
containing a code or link which users must enter or visit to confirm they have access to the alternate account.
Accounts linked by cookies indicates they were logged into from the same device while the same browser cookie
was present, suggesting the accounts were being accessed by the same individual. Based on my training and
experience, individuals involved in criminal behavior such as the possession of child pornography often utilize
multiple e-mail accounts to compartmentalize and obfuscate their activity.

12

 
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 14 of 15

interstate commerce. I am also aware that Google and social media lattes are
facilities or means of interstate and foreign commerce. Additionally, Iam aware that
the laptop used to connections with Sweet was not manufactured in the state of
Oklahoma and thus had traveled in interstate commerce. Finally, I am aware that
there are no cell phones manufactured in Oklahoma and as such all communications
with Sweet involving electronic media utilized items not manufactured in Oklahoma.

17. On/June 30, 2021, Google responded with several encrypted files
containing information associated with the specified target accounts. During a
cursory review, agents discovered numerous items of evidentiary value, to include,
but not limited to:

- Asexually explicit video depicting Victim 1. Metadata confirms the video
was created at Victim 1’s residence on or about September 27, 2020, and is
consistent with what she disclosed in the forensic interview. The video was
discovered within a Google Photos folder connected to
alexnsweet@gmail.com.

- Ascreen shot of a live “Google Hangouts” conversation between whom
agents believe to be SWEET and Victim 1 depicting both parties engaged in
self stimulation. The photo was discovered within a Google Photos folder
connected to alexnsweet@gmail.com and had a pathway which contained
Victim 1’s name.

- Subscriber information for alexnsweet@gmail.com lists a phone number

known to be utilized by SWEET as a Sign-In Phone Number, a Reachable
Phone Number, and a 2-Step Verification Phone Number.

13

 
Case 4:21-cr-00340-JFH Document 1 Filed in USDC ND/OK on 07/23/21 Page 15 of 15

CONCLUSION
18. Based on the above aforementioned facts and circumstances, there is
probable cause to believe ALEXANDER N. SWEET (DOB: XX-XX-1993; SSN:
XXX-XX-6318) has violated:

J. 18 U.S.C. 2422 — Coercion and Enticement.

- 18 U.S.C. §§ 2251(a) — Production of Child Pornography: Any person
who employs, uses, persuades, induces, entices, or coerces any minor to
engage in...any sexually explicit conduct for the purposes of producing
any visual depiction

- 18 U.S.C. § 2252(a)(2)(A) and (B) — Receipt of Child Pornography:
Any person who knowingly receives material constituting a child
pornography

: 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) — Possession of Child
Pornography: Possession of, knowing access, conspiracy to access, or
attempted access with intent to view child pornography.

It is therefore respectfully requested this Court issue a complaint and arrest warrant
for ALEXANDER N. SWEET.

Respectfully Submitted,

 

Brian S. Dean
Special Agent
Federal Bureau of Investigation
be!
SUBSCRIBED TO AND SWORN TO before me this AF <- day of July, 2021.

LLY Ad
HONORABLE CHRISENEDCLIFILE

14
